Citation Nr: 1745375	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for asbestosis-related pleural disease and interstitial fibrosis of the lungs ("asbestosis"), evaluated as 10 percent disabling prior to October 21, 2009, and as 60 percent disabling prior to June 29, 2011.  

2.  Entitlement to an effective date earlier than October 21, 2009, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than October 21, 2009, for an award of Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  


ORDER

Prior to October 21, 2009, a disability rating in excess of 10 percent for asbestosis-related pleural disease and interstitial fibrosis of the lungs is denied.  

From October 21, 2009 to June 28, 2011, a disability rating in excess of 60 percent for asbestosis-related pleural disease and interstitial fibrosis of the lungs is denied.  


FINDINGS OF FACT

1.  Prior to October 21, 2009, the Veteran's asbestosis was manifested by FVC that was, at worst, 76.4 percent of predicted, and DLCO that was, at worst, 78 percent of predicted; the evidence does not demonstrate that maximum exercise capacity was between 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.

2.  From October 21, 2009 to June 28, 2011, the Veteran's asbestosis was manifested by FVC that was, at worst, 58 percent of predicted, and DLCO that was, at worst, 53 percent of predicted; the evidence does not demonstrate that oxygen therapy was required or that maximum exercise capacity was less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for asbestosis-related pleural disease and interstitial fibrosis of the lungs were not met for the rating period prior to October 21, 2009.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6833 (2016).

2.  The criteria for a disability rating in excess of 60 percent for asbestosis-related pleural disease and interstitial fibrosis of the lungs were not met for the rating period from October 21, 2009 to June 28, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6833 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, who is the Appellant in this case, had active service from October 1971 to October 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2010 and September 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Board remanded the issues of entitlement to a higher initial disability rating for asbestosis, evaluated as 10 percent disabling prior to October 21, 2009, and as 60 percent from October 21, 2009, forward; entitlement to an effective date earlier than February 26, 2010, for the grant of a TDIU; and entitlement to an effective date earlier than June 14, 2010, for an award of DEA under 38 U.S.C.A. Chapter 35.  Subsequently, in a September 2016 rating decision, the RO granted a 100 percent disability rating for asbestosis effective from June 29, 2011, and an earlier effective date of October 21, 2009 for the awards of a TDIU and DEA.  Therefore, the issues remaining on appeal are characterized as they appear on the title page of this decision.  

The issues of entitlement to an earlier effective date for the grant of TDIU and DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Service connection for asbestosis was granted in a September 2008 rating decision, and an initial 10 percent disability rating was assigned, effective from July 14, 2006, under the provisions of 38 C.F.R. § 4.97, DC 6833.  However, during the course of this appeal, in the January 2010 rating decision on appeal, the RO granted a higher 60 percent disability rating, effective from October 21, 2009.  As noted above, in a September 2016 rating decision, the RO granted a 100 percent disability rating for asbestosis, effective from June 29, 2011; therefore, the period from June 29, 2011 is not on appeal, as there has been a full grant of benefits for that period, and the issue before the Board has been characterized as it appears on the title page of this decision.  

The Veteran contends that he is entitled to higher initial disability ratings prior to June 29, 2011 due to the effects of the asbestosis on his ability to work and its contribution to the aggravation of his service-connected heart disease.         

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, asbestosis is rated under 38 C.F.R. § 4.97, DC 6833, according to the General Rating Formula for Interstitial Lung Disease.  Under that code, a 10 percent evaluation is warranted for forced vital capacity (FVC) between 75 and 80 percent predicted, or; diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 64 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  

For rating purposes, post-bronchodilator findings are the standard in pulmonary assessment.  61 Fed. Reg. 46,723 (1996) (VA assesses pulmonary function after bronchodilation).  Post-bronchodilator studies are required, and will be used for rating purposes, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, or when the examiner determines that post-bronchodilator results should not be used and states why.  38 C.F.R. §§ 4.96(d)(4), (5). 

In addition, "[w]hen there is a disparity between the results of different PFT...so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability."  38 C.F.R. § 4.96(d)(6).

Turning to the evidence relevant to the initial rating period on appeal, in March 2006, the Veteran reported dyspnea on exertion, and a February 2006 chest x-ray revealed pleural-based nodules in the lungs.  A pulmonary function test (PFT) revealed an FVC that was 92 percent of predicted, and DLCO was 102 percent of predicted.  The consulting physician concluded that the screening spirometry showed small reversible airway obstruction and no evidence of lung restriction.

The Veteran was afforded a VA examination in December 2006.  He complained of shortness of breath on heavy exertion as well as walking a flight of stairs.  He denied hemoptysis but admitted to wheezing and coughing.  It was noted that in February 2006, he had been diagnosed with a pulmonary embolism documented on a CT scan of the chest.  Currently, there was no pulmonary hypertension, RVH, cor pulmonale, congestive heart failure, residuals of pulmonary embolism, or respiratory failure.  There was also no evidence of chronic pulmonary thromboembolism.  A PFT revealed FVC at 76.4 percent of predicted after bronchodilator, and DLCO at 79 percent of predicted.  The VA examiner diagnosed asbestos exposure as evidenced by pleural thickening and reported Navy exposure, but stated that the Veteran did not have asbestosis.

In March 2008, a private physician, Dr. B., conducted a complete pulmonary evaluation.  The Veteran continued to report shortness of breath on exertion and intermittent wheezing and non-productive coughing.  A PFT revealed FVC at 89 percent of predicted, and DLCO at 78 percent of predicted.  The vital capacity and total lung capacity were within normal limits.  On the forced vital capacity maneuver, there was mild airway obstruction which was reversible with bronchodilator aerosol.  The pulmonary diffusing capacity was significantly reduced; however, the ratio of diffusion to measured alveolar volume was within normal limits.  Airway resistance was normal.  Dr. B. concluded that the mild reduction in his diffusing capacity was a reflection of the interstitial fibrosis due to pulmonary asbestosis.  Further, the dyspnea on exertion was likely due to his underlying cardiac problems, but the interstitial fibrosis was contributing to his level of dyspnea, especially in view of the reduction in his diffusing capacity.

An October 2009 PFT revealed an FVC at 58 percent of predicted.  It was based on this result that the 60 percent disability rating was granted.

A May 2010 PFT revealed an FVC at 73 percent of predicted pre-bronchodilator, and a DLCO at 53 percent of predicted.  No post-bronchodilator results were provided.  The interpreting physician noted that spirometry and lung volumes were within normal limits, and that diffusing capacity was normal when corrected for alveolar volume.

A March 2011 VA treatment note indicated that a PFT had been conducted by a private physician several weeks prior.  The Board, in its August 2015 remand, directed that the records of the Veteran's private physician be obtained to attempt to locate the results of the PFT.  The records were obtained and associated with the claims file, but unfortunately do not contain the results of any PFT conducted in 2011.  

Based on the lay and medical evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's asbestosis under DC 6833 prior to October 21, 2009, as FVC was, at worst, 76.4 percent of predicted, and DLCO was, at worst, 78 percent of predicted during that period.  In addition, the evidence does not demonstrate that maximum exercise capacity was between 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation during this period.   

Similarly, from October 21, 2009 to June 28, 2011, the Board finds that a disability rating in excess of 60 percent is not warranted for the Veteran's asbestosis under DC 6833, as FVC readings were, at worst, 58 percent of predicted, and DLCO was, at worst, 53 percent of predicted.  In addition, the evidence does not demonstrate that oxygen therapy was required, that maximum exercise capacity was less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or that there was cor pulmonale or pulmonary hypertension during this period. 

The Board finds that DC 6833 is the most appropriate rating code because it pertains specifically to the service-connected disability in the Veteran's case: asbestosis (or interstitial lung disease).  The Board finds that no other diagnostic code would be more appropriate than DC 6833.  The Veteran's asbestosis is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  Crucially, DC 6833 requires examination of FVC and DLCO readings.  To this end, the Board has considered other diagnostic codes for other respiratory disorders such COPD (DC 6604) and chronic pleural effusion or fibrosis (DC 6845).  However, theses diagnostic codes would not provide higher ratings, even on the basis of the Veteran's FEV or DLCO readings.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6833.

The Board has also considered the Veteran's statements regarding the severity of his asbestosis.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as shortness of breath.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's pulmonary function has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Despite the Veteran's contention of a debilitating respiratory disability, the 10 and 60 percent disability ratings indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognize his shortness of breath and intermittent wheezing and coughing, indicating very generally 10 and 60 percent reductions in his ability to function due to his asbestosis, respectively.  The critical question in this case, however, is whether the problems he has cited meet even higher levels under the rating criteria.  For the reasons cited above, the Board finds they do not, for any part of the initial rating period on appeal.    

For these reasons, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent for asbestosis prior to October 21, 2009, and against a disability rating in excess of 60 percent from October 21, 2009 to June 28, 2011.  Because the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for asbestosis, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of rating his asbestosis.  VA provided the Veteran with an examination in December 2006.  The Veteran's history was taken, and a complete examination was conducted, to include a PFT.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


REMAND

As noted above, the Veteran has been awarded a TDIU from October 21, 2009, forward.  He was awarded Social Security Disability (SSD) benefits with a disability onset date of April 30, 2008, for cardiovascular disabilities.  A May 2010 VA Form 21-4192 indicates that the Veteran worked for his last employer from August 2002 until July 2008 when he retired due to disability on his doctor's orders.  In May and November 2008, a private cardiologist, Dr. M., wrote that the Veteran had been advised not to work due to his symptoms of congestive heart failure, angina, and asbestos-related pleural disease that occurred on a daily basis.

Per the Board's August 2015 remand directives, VA obtained a medical opinion regarding the Veteran's ability to work prior to February 2010, when TDIU had previously been made effective.  In a July 2016 report, the VA clinician opined that it was at least as likely as not that the Veteran's service-connected heart disease and asbestosis together rendered him unemployable with regard to physical or sedentary employment, dating back to May 2008.  The clinician further stated that it would be only with resort to mere speculation to opine the degree of contribution from each of the Veteran's service-connected asbestosis and IHD/heart disease to his unemployability.  The VA clinician cited to Dr. M.'s May and November 2008 letters in which he stated that the Veteran could not work due to both his heart disease and asbestosis, reasoning that the Veteran's treating cardiologist was the physician best experienced and familiar with the Veteran's individual risks based upon his intimate knowledge of his medical conditions.  The cardiologist has stated that these conditions together produced the risk, and did not separate or quantify the individual risk for each condition.  The VA clinician opined that the date for unemployability would be back to the first letter in May 2008 by the cardiologist, and stated that it was not possible to make a determination further back than that based upon the current information.

Based on the above report, the RO granted a TDIU effective from October 21, 2009, when the Veteran met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Prior to that date, his only service-connected disability is asbestosis, evaluated as 10 percent disabling.  Therefore, during the period on appeal, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) were not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected asbestosis rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of the Pension Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

Based on the above, the Board finds that there is some evidence suggesting that the Veteran's service-connected asbestosis may have rendered him unable to secure and follow substantially gainful employment prior to October 21, 2009.  Thus, the issue of TDIU prior to October 21, 2009 is remanded for referral to the Under Secretary for Benefits or the Director of the Compensation Service in accordance with 38 C.F.R. § 4.16(b).  The DEA effective date issue is inextricably intertwined with the TDIU effective date issue.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director of the Compensation Service for consideration of entitlement to a TDIU under 38 C.F.R. § 4.l6(b) for the period prior to October 21, 2009.

2.  When the development requested has been completed, the issues of entitlement to an effective date prior to October 21, 2009 for a TDIU and DEA under 38 U.S.C.A. Chapter 35 prior to October 21, 2009 should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: John S. Berry, Jr., Attorney



Department of Veterans Affairs


